DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
1.	The following is a Notice of Allowance in response to remarks filed 20 December 2021.


REASONS FOR ALLOWANCE
3.	Claims 8, 13-15, and 20-23 are allowable as set forth below.
4.	Upon review of the evidence at hand, it is hereby concluded that the evidence obtained and made of record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of applicant's invention as the noted features amount to more than a predictable use of elements in the prior art. The allowable features found in the independent claims are as follows:
“program instructions to generate the spatial visualization including a respective size and a respective location for the one or more user interface elements, wherein (i) the one or more user interface elements are rendered at one or more distances from the location of the touch input gesture and (ii) the one or more distances from the location of the touch input gesture being proportional to the relevance scores of the one or more user interface elements”

Chew (US 2016/0171764 A1 - Abstract: Example implementations relate to rendering a visualization of a data set. In example implementations, a device causes a first plurality of geometric shapes to be generated. The first plurality of geometric shapes may correspond to a first plurality of topics at a first hierarchical level of the data set. The device may cause the first plurality of shapes to be arranged in a tessellation. Sizes of the first plurality of geometric shapes in the tessellation may be based on a ranking or importance of the corresponding first plurality of topics)
Chiu (US 2017/0228445 A1 – Abstract: Systems and methods disclosed herein present topic-centric visualizations of collaboration data. An example method includes: obtaining a set of topics based on an analysis of collaboration data and displaying an interactive visualization that includes first UI elements that correspond to each topic “first UI elements corresponding to similar topics are positioned close together”)
Morris (US 2018/0356964 A1 – ¶ 0257: An interaction may be detected between a user and the move user interface element. The interaction may identify a direction, a distance, or a location to move multiple user interface elements of respective operating instances, where the multiple user interface elements are associated with the move user interface element. In response, multiple user interface elements may be moved while maintaining their relative positions or their relative sizes, may be relocated with respect to one another, or their relative sizes may be changed. Alternatively or additionally, in a moving of multiple user interface elements a shape of one or more user interface elements may be 
Lovitt (US 2013/0152001 A1 – Abstract: The present invention extends to methods, systems, and computer program products for adjusting user interface elements. Embodiments of the invention can adjust the size, shape, and position of user interface elements and whitespace based on historical usage data. Adjustments can reduce the cognitive load associated with selecting some user interface elements. In dangerous environments, such as, for example, a moving vehicle, reducing the cognitive load allows a user to pay attention to other matters, such as, for example, safely operating the moving vehicle. Historical usage data can originate from one or more users and one or devices. Adjustment limits can be used to insure user interfaces remain appropriately usable. User interface element adjustments can be used to optimize a user interface and/or influence user interactions with a user interface.)
Yang (US 2017/0235739 A1 – Abstract: A method for presenting conversational history is implemented on a computing device and includes: deriving a collaboration activity index as a function of at least a frequency of a conversation's communications over a period of time, mapping the collaboration activity index to a conversation timeline according to a timeline for the period of time; and displaying the conversation timeline on a display screen.)

None of the evidence at hand teaches or suggests the combination of underlined features, nor does there exist an appropriate rationale for further modification of the evidence at hand. It is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims include allowable subject matter as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
N. Kukimoto, Y. Onoue, K. Aoki, K. Fujita and K. Koyamada, “HyperInfo: Interactive Large Display for Informal Visual Communication”, 2014 17th International Conference on Network-Based Information Systems [online], 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629      

/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629